MEMORANDUM **
Johnson Lew appeals pro se from the restitution order imposed following his guilty-plea conviction for unauthorized access to a protected computer system causing impairment, in violation of 18 U.S.C. § 1030(a)(5)(A)(iii), (a)(5)(B)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lew contends that his due process rights were violated by the district court’s failure to take into account the effects of his medical condition on his ability to contest the restitution amount at sentencing. Lew was represented by counsel at sentencing, and the record discloses that the district court properly considered the claims Lew raised in written objections to the presentence investigation report and in argument at sentencing. We conclude that entry of the restitution order did not violate Lew’s due process rights. See United States v. Veerapol, 312 F.3d 1128, 1134 (9th Cir.2002).
Lew also challenges the factual basis for the restitution order. Because we conclude that the district court properly calculated the restitution amount, we do not consider the government’s contention that Lew waived this claim. See United States v. Gordon, 393 F.3d 1044, 1054-55 (9th Cir.2004); United States v. Bright, 353 F.3d 1114, 1125 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.